Matter of Lesliana L. (Ana M.) (2016 NY Slip Op 01240)





Matter of Lesliana L. (Ana M.)


2016 NY Slip Op 01240


Decided on February 18, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2016

Renwick, J.P., Andrias, Saxe, Richter, JJ.


262

[*1]In re Lesliana L., A Dependent Child Under Eighteen Years of Age, etc.,
andAna M., etc., Respondent-Appellant, Sheltering Arms Children and Family Services (previously know as Episcopal Social Services), Petitioner-Respondent.


Patricia W. Jellen, Eastchester, for appellant.
Marion C. Perry, New York, for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Patricia Colella of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Jane Pearl, J.), entered on or about January 9, 2015, which, to the extent appealed from as limited by the briefs, upon respondent mother's admission that she permanently neglected her daughter, terminated her parental rights to the child, and transferred custody and guardianship of the child to petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The court's finding that the child's best interests would be best served by terminating respondent's parental rights is supported by a preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147—148 [1984]). The child has bonded with her foster mother, who wishes to adopt her, and respondent has not shown that she has ameliorated the living conditions that led to the child's placement (see Matter of Savannah Love Joy F. [Andrea D.], 110 AD3d 529, 530 [1st Dept 2013], lv denied 22 NY3d 858 [2014]; Matter of Kristian-Isaiah William M. [Jessenica Terri-Monica B.], 109 AD3d 759, 760-761 [1st Dept 2013], lv denied 22 NY3d 856 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 18, 2016
CLERK